Fead, J.
This is a bill' to set aside a judgment in summary proceedings, on the ground that one of the defendants therein, Stanley Zmudczynski, had not been served with process.
It would be of no benefit to the profession to set up the evidence. We have carefully considered it, and agree with the chancellor that defendant was personally served with process, appeared in the proceedings by his attorney, and pleaded to the issue.
Decree dismissing bill is affirmed, with costs.
North, C. J., and Fellows, Wiest, Clark, McDonald, Potter, and Sharpe, JJ., concurred.